RECEWED USDC

IN THE UNITEI) sTATEs I)ISTRICT d`(_\)§§i‘r °HARLEST°"' sc
DISRTICT oF soUTH CARoLIN 2: w
CHARLESTON DIVIsIoN flamm '3 m

Antrell Jermaine Fordham ) Civil Action No.: 2118-cv-345-RMG
)
Plaintiff, )
v. )
)

John B. McCree,l M.D.; Vernon Gore; ) OPINION AND ORDER

Elizabeth A. Holcomb; Debra Middleton, )
)
Defendants. )
)
)

 

Before this Court is the Report and Recommendation (“R & R”) of the Magistrate Judge
(Dkt. No. 50) recommending that Defendant’s motion for summary judgment (Dkt. No. 32) be
granted and that Plaintiff’ s motion for a snack with his medication (Dkt. No. 35) be denied. For
the reasons set forth below, the Court adopts in part and rejects in part the R & R and grants the
Defendant’s motion for summary judgment and denies Plaintifi`s motion.

I. Background

Plaintiff Antrell Jermaine Fordham is currently incarcerated at Lieber Correctional
Institution in Ridgeville, South Carolina. (Dkt. No. l at 2.) While incarcerated, Plaintiff was
prescribed the medication Geodon, with the recommendation that he take the medicine with food.
(Dkt. No. 35-1.) Plaintiff alleges that sometime in 2016, the Defendants stopped providing the
Plaintiff with a snack to take with his medication. (Dkt. No. l at 5 - 6.) Plaintiff states that the
Defendants are aware that he needs a snack when taking Geodon. (Ia’.) Plaintiff alleges that he

has lost weight as a result of not receiving a snack when he takes his medicine. (Ia’.)

 

' The correct spelling ofthis name is John B. McRee. (Dkt. No. 32-6).

On January 8, 2018, Plaintiff filed a grievance regarding the snack at Lieber. (Dkt. No.
32-2 at 29.) Plaintiff further attached two Request to StaffMembers forms dated January l4, 2018,
and January 25, 2018, regarding a snack. (Dkt. No. l-l .) While Defendant claims his grievance
was never retumed, the warden marked the grievance as resolved on February 6, 2018, and the
Plaintiff signed the grievance on February l4, 2018, checking that he “accept[s] the Warden’s
decision and consider[s] the matter closed.” (Dkt. No. 32-2 at 30.)

Plaintiff filed this action on February 6, 2018, and is seeking $9,000 in damages. (Id.)
Defendants filed a motion for summary judgment on August 9, 2018, and Plaintiff responded.
(Dkt. Nos. 32, 47.) Plaintiff further filed a motion for a snack, which Defendants oppose. (Dkt.
No. 35, 39.) The Magistrate Judge issued an R & R on October 22, 2018, and Plaintiff has not
filed any objections. (Dkt. No. 50.)

II. Legal Standard

A. Summary Judgment

A district court shall grant summary judgment “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed.
R. Civ. P. 56(a). The movant bears the initial burden of demonstrating that summary judgment is
appropriate; if the movant carries its burden, then the burden shifts to the non-movant to set forth
specific facts showing that there is a genuine issue for trial. See Celotex Corp. v. Catrett, 477 U.S.
3l7, 322-23 (1986). ln considering a motion for summary judgment, the evidence of the non-
moving party is to be believed and all justifiable inferences must be drawn in favor of the non-
moving party. See Anderson v. Liberly Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly

disputes over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment. Factual disputes that are irrelevant or unnecessary will
not be counted.” Id. at 248.

B. Report and Recommendation

The Magistrate Judge makes only a recommendation to this Court that has no presumptive
weight. The responsibility to make a final determination remains with the Court. See Mathews v.
Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This
Court must make a de novo determination of those portions of the R & R Petitioner specifically
objects to. Fed. R. Civ. P. 72(b)(2). Where Petitioner fails to file any specific objections, “a
district court need not conduct a de novo review, but instead must only Satisfy itself that there is
no clear error on the face of the record in order to accept the recommendation.” Diamona' v.
Colonz'al Lz`fe & Accz`dent Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted).
“Moreover, in the absence of specific objections to the R & R, the Court need not give any
explanation for adopting the recommendation.” Wz'lson v. S. C, Dept. of Corr. , No. 9:14-CV-4365-
RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015) citing Camby v. Davz's, 718 F.2d 198, 200
(4th Cir.1983). Plaintiff has not filed objections and the R & R is reviewed for clear error.

III. Discussion

The Prison Litigation Reform Act (“PLRA”) mandates that an inmate exhaust “such
administrative remedies as are available” before bringing suit under § 1983. 42 U.S.C. § 1997e(a)
(“No action shall be brought with respect to prison conditions under section 1983 of this title, or
any other F ederal law, by a prisoner confined in any jail, prison, or other correctional facility until
such administrative remedies as are available are exhausted.”). Exhaustion is required even where

a prisoner seeks remedies, such as monetary damages, that are not available at an administrative

proceeding See Boolh v. Churner, 532 U.S. 731, 740 (2001). lt is the defendant’s burden to
establish that a plaintiff failed to exhaust his administrative remedies. See Wz`lcox v. Brown, 877
F.3d 161, 167 (4th Cir. 2017). The administrative remedies are dictated by the prison. See Jones
v. Bock, 549 U.S. 199, 218 (2007). Pursuant to SCDC policy, as demonstrated on the form
provided to Plaintiff, an inmate seeking to complain of prison conditions must first attempt to
informally resolve the complaint. Next, an inmate may file a “Step 1 Grievance” with prison staff,
and appeal the decision via a “Step 2 Grievance.” (Dkt. No. 32-2 at 29 ~ 30.)

Plaintiff has not exhausted his administrative remedies with respect to his claims here.
Plaintiff filed his Complaint on February 6, 2018. His step one grievance was reviewed by the
warden the same day, and his grievance was returned to him on February 14, 2018, after the
Complaint was filed. (Dkt. No. 32-2 at 30.) Therefore, Plaintiff cannot show that he exhausted
his administrative remedies at the time he filed his Complaint. See Cabbageslalk v. Ozmz`nl, No.
CA 9:06-3005-MBS, 2007 WL 2822927, at *1 (D.S.C. Sept. 27, 2007) (“court must look to the
time of filing, not the time the district court is rendering its decision, to determine if exhaustion
has occurred. If exhaustion was not completed at the time of filing, dismissal is mandatory.”)
(colleting cases). Furthermore, after the Complaint was filed, Petitioner accepted the warden’s
decision and checked that he “consider[ed] the matter closed.” (Dkt. No. 32-2 at 30.) Finally,
while the monetary damages Plaintiff seeks are not available through administrative remedies, the
Plaintiff nonetheless must exhaust administrative remedies under the PLRA. See Boolh 532 U.S.
at 741 (administrative remedies must be exhausted).

Plaintiff did not exhaust his administrative remedies prior to filing his complaint, and his

claims are barred under the PLRA. The Court therefore declines to address the merits of the case.

See Karsten v. Kaiser Founa'. Health Plan of Mia'-Atl. States, Inc., 36 F.3d 8, 11 (4th Cir. 1994)
(holding that while an alternative holding is “tempting,” it is nonetheless dicta).

Plaintiff also filed a motion to order the Defendants to give Plaintiff a snack with his
medication. (Dkt. No. 35). For the same reasons discussed above, the Plaintiff failed to exhaust
his administrative remedies on his motion for a snack, and the motion is denied.

IV. Conclusion

For the foregoing reasons, the Court ADOPTS IN PART and REJECTS IN PART the R
& R (Dkt. No. 50). The Court REJECTS the portions of the R & R discussing Plaintiff s Eighth
and Fourteenth Amendments Claims. (Dkt. No. 50 at 7 - 12.) All other sections of the R & R are
ADOPTED. Therefore, Plaintiffs claims are DISMISSED WITHOUT PREJUDICE due to
Plaintiffs failure to exhaust his administrative remedies. Plaintiffs motion for a snack (Dkt. No.
35) is DENIED.

AND IT IS SO ORDERED.

cap

\

Richard Mark`€x.e.r»i!el
United States District Court Judge

 

November !_1, 2018
Charleston, South Carolina

